89 N.J. Super. 459 (1965)
215 A.2d 381
CHARLES J. CLARKE, JR., PLAINTIFF-APPELLANT,
v.
CAMDEN TRUST COMPANY, A CORPORATION OF THE STATE OF NEW JERSEY, DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued December 13, 1965.
Decided December 22, 1965.
Before Judges GOLDMANN, FOLEY and COLLESTER.
Mr. Francis E. Gazdzinski argued the cause for appellant.
Mr. George D. Rothermel argued the cause for respondent (Mr. Samuel Kalikman, of counsel).
PER CURIAM.
Plaintiff brought suit against defendant bank to recover the amount of certain checks drawn upon his bank accounts and paid by the bank. His signature to the checks had been forged by his secretary to whom he had entrusted his bookkeeping operations and financial matters relating thereto.
The Law Division judge, sitting without a jury, concluded that plaintiff had been negligent in his methods of reconciliation of his bank statements; that the bookkeeping procedures of the bank were proper and there was no negligence upon the part of the bank. Plaintiff appealed.
We have reviewed the record and conclude that the judgment of the Law Division must be affirmed, essentially for the reasons expressed in the opinion of Judge Pascoe, reported at 84 N.J. Super. 304 (Law Div. 1964).